PER CURIAM.
The defendant appeals the trial court’s denial of his motion for post-conviction relief following an evidentiary hearing. We affirm.
The defendant filed a motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, raising ten separate claims of ineffective assistance of trial counsel. The trial court summarily denied claims two through eight on July 16, 2001. The defendant has not raised any error concerning the court’s ruling on these claims. Concerning claim one, the trial court reserved ruling and granted an evidentiary hearing.
At the evidentiary hearing, the defendant argued that his trial counsel had been ineffective by failing to strike an allegedly biased juror for cause. When the hearing concluded, the trial court denied the defendant’s motion. The trial court has yet to rule on claims nine and ten.
We have reviewed the record and find no error in the trial court’s ruling on claim one, concerning the allegedly biased juror. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Because the trial court has not ruled on *396claims nine and ten, the matter is not properly before us.
AFFIRMED.
STONE, SHAHOOD and MAY, JJ„ concur.